Citation Nr: 1112547	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from October 1952 to October 1954.  He died in March 1987.  The appellant is his widow (surviving spouse).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In November 2010, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2010).  The report, dated in November 2010, has been associated with the claims folder for consideration by the Board.  As required by statute and regulation, in January 2011 the Board provided the appellant and her representative copies of this report and gave them time to respond to it with additional evidence or argument.  See 38 C.F.R. § 20.903 (2010).  In response, the appellant submitted additional medical treatise evidence within the 60-day timeframe, with a waiver of RO consideration of this evidence.  Id.  Thus, the case is again ready for Board consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2011 statement, received within the 60-day timeframe for the receipt of additional evidence in support of her claim, the appellant indicates that the Veteran applied for pension benefits in 1954, 1955, or 1956.  The VA administrative records and medical records used to make the pension determination at that time are not present in the claims folder.  In this regard, certain VA administrative evidence and medical evidence pertaining to a pension claim from the 1950s may be missing from the claims folder.  Specifically, an October 1982 VA administrative decision references an earlier reopened claim for pension dated in September 1956, which at that time was also accompanied by medical evidence from the 1950s.  

In summary, neither the pension claim(s) from the 1950s, nor the VA pension decision(s) from the 1950s, nor medical evidence from the 1950s used to make the earlier pension determination(s) is present in the claims folder.  

These records may be "relevant" to the current cause of death claim.  That is, Dr. A.T.M., MD., in a May 2009 letter stated another physician treated the Veteran from 1955 to 1959 for an anxiety disorder, insomnia, chronic hypertension, tonsillitis, bronchitis, and restless leg syndrome.  The claims folder does not contain any such private treatment records from the 1950s.  The basis of the appellant's cause of death claim is that the Veteran's blood pressure abnormalities and anxiety problems that he was treated for in the 1950s immediately after discharge were a contributing cause of his eventual death by myocardial infarction.  

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  VA is required to obtain "relevant" records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Thus, a remand to the RO (via the AMC) is required for further efforts to include these VA pension documents and medical records from the 1950s with the claims file.     

Further, post-service VA treatment records dated in November 1954 and January 1955 from the VA Medical Center (VAMC) in San Juan, Puerto Rico are present in the claims folder.  These records only show treatment for tonsillitis and acute bronchitis, which provide no support for the current cause of death claim.  
However, it is unclear whether additional VA treatment records from the 1950s exist that pertain to the Veteran's pension claim.  VA's duty to assist includes obtaining records of all relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  As such, the RO (AMC) should take appropriate steps to determine whether additional, relevant San Juan VAMC records dated from 1954 to 1959 exist, and if so, to obtain them on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to secure additional pertinent evidence that may have been present in the claims folder at one time but is now missing.  This evidence consists of the following:  any pension claims from the 1950s, any VA pension decisions from the 1950s, and medical evidence from the 1950s used to make any earlier pension determination at that time.  See October 1982 VA administrative decision that discussed a "reopened" September 1956 pension claim accompanied by medial evidence; and January 2011 appellant statement that the Veteran applied for pension benefits in 1954, 1955, or 1956.  All attempts to obtain these records should be documented in the claims file.    

2.  Obtain the records of any relevant medical treatment for the Veteran from the San Juan VAMC dated from 1954 to 1959.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  After completion of the above, and any additional notice or development deemed necessary, readjudicate the claim for service connection for the cause of the Veteran's death.  If this claim is not granted to the appellant's satisfaction, send the appellant and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

